Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 1 of 25               PageID #:
                                  6949



                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

   TERRY N. AGENA, et al.,                        Case No. 19-cv-00089-DKW-RT

                Plaintiffs,                       ORDER GRANTING
                                                  DEFENDANTS’ MOTION FOR
         vs.                                      SEPARATE TRIALS

   CLEAVER-BROOKS, INC., et al.,

                Defendants.



        The 73 Plaintiffs joined in this action are either former asbestos plaintiffs or

  representatives of former asbestos plaintiffs, each connected to one of 56 separate

  asbestos-related personal injury settlements executed between 2007 and 2015 in

  separate, underlying lawsuits litigated in either state or federal court. Each of the 73

  Plaintiffs now alleges they are entitled to damages for fraudulent inducement of their

  respective settlement by virtue of Defendants’ alleged discovery fraud in the relevant

  underlying lawsuit. Pursuant to Federal Rule of Civil Procedure 42(b), Defendants

  have moved for 56 separate trials, Dkt. Nos. 101, 105—one for each settlement at

  issue—arguing that a single trial would confuse the jury and prejudice Defendants

  because the facts, law, and circumstances pertaining to each Plaintiff’s settlement

  differ substantially. Plaintiffs maintain that judicial efficiency and convenience

  favor a single trial because the discovery fraud in each of the 56 settlements overlaps
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 2 of 25                         PageID #:
                                  6950



  and any prejudice Defendants claim can be avoided with a limiting instruction to the

  jury. Dkt. No. 114.

         Because the claims of fraudulent inducement for each of the 73 Plaintiffs

  “must individually be established,” including through expert testimony regarding

  “the probable amount of settlement in the absence of fraud after considering all

  known or foreseeable facts and circumstances affecting the value of the claim on the

  date of settlement,” 1 it would be virtually impossible for a jury to compartmentalize

  the facts of 56 different asbestos personal injury actions and determine how the

  alleged discovery fraud might have affected the settlement in each case.

  Accordingly, Defendants’ motion for 56 separate trials, Dkt. Nos. 101, 105, is

  GRANTED.

                    FACTUAL & PROCEDURAL BACKGROUND

         The Court’s October 31, 2019 Order details the alleged facts of this lawsuit.

  Dkt. No. 71. Although Plaintiffs have amended their complaint twice since then, the

  substance of the allegations is principally the same. As such, only the following

  facts are relevant to Defendants’ pending motion for separate trials. 2


  1
    See Exotics Hawaii-Kona, Inc. v. E. I. du Pont de Nemours & Co., 172 P.3d 1021, 1042, 1049
  (Haw. 2007).
  2
    During the course of briefing on Defendants’ pending motion, Plaintiffs filed a third amended
  complaint (TAC), Dkt. No. 128, pursuant to the parties’ stipulation, Dkt. No. 112. In that
  stipulation, the parties agreed that the motion would apply to the TAC. Id. at ¶ 2. Indeed, the
  strikethrough text in the proposed TAC indicates that the TAC was primarily amended to
  substitute a Plaintiff as the proper personal representative. Dkt. No. 112-1, ¶ 13. Accordingly,
  the Court will refer to the allegations in the TAC for purposes of this Order.
                                                 -2-
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 3 of 25                          PageID #:
                                  6951



         The 73 individual Plaintiffs joined in this action consist of former asbestos

  plaintiffs or representatives of former asbestos plaintiffs involved in one of fifty-six

  separate, underlying asbestos-related personal injury lawsuits litigated against

  Defendant Cleaver-Brooks, Inc., in either state or federal court. Each of the asbestos

  plaintiffs ultimately settled their respective lawsuit against Cleaver-Brooks,

  resulting in 56 separate settlement agreements executed between 2007 and 2015.

  Dkt. No. 128, ¶¶ 1–56, 78–79, 82–86, 91, 93, 96. Each of the 73 Plaintiffs in this

  action now seeks damages for fraudulent inducement of their respective settlement.

  See id. Plaintiffs allege that Cleaver-Brooks and its nationwide coordinating counsel

  concealed adverse information during discovery in each of the 56 underlying actions

  in order to obtain favorable settlements, and that Plaintiffs “through their counsel”

  relied upon Defendants’ discovery misrepresentations and settled for less than they

  would have if they had known the truth. See id. at ¶¶ 78–79, 82–86, 91, 93, 96, 147,

  155, 171. 3 Plaintiffs assert three causes of action: (1) fraudulent inducement; (2)

  violation of the Racketeer Influenced and Corrupt Organizations Act (RICO or Act),

  18 U.S.C. § 1961 et seq.; and (3) violation of Hawaii’s anti-racketeering statute,

  Haw. Rev. Stat. § 842-2 (Hawaii RICO). Dkt. No. 128, ¶¶ 99, 103, 111. 4


  3
    It is undisputed that in this case Plaintiffs are represented by the same firm, Galiher DeRobertis
  & Waxman LLP (the Galiher firm), and some of the same attorneys, that represented Plaintiffs in
  the underlying asbestos actions. See Agena v. Cleaver-Brooks, Inc., 428 F. Supp. 3d 267, 271
  (D. Haw. 2019) (denying defendants’ motion to disqualify plaintiffs’ counsel).
  4
    The Court previously dismissed the federal RICO claims of several Plaintiffs as time-barred,
  Dkt. No. 71 at 26–28, and Plaintiff Chamizo was not joined in the second or third amended
                                                 -3-
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 4 of 25                       PageID #:
                                  6952



         The 56 underlying actions were filed separately between 2006 and 2014.5 In

  each case, the plaintiff’s asbestos claim was unique. Each claimant was allegedly

  exposed to asbestos for varying lengths of time between 1940 to 2009. See Dkt. No.

  128, ¶¶ 1–56; id. at ¶¶ 9, 15, 44. The claimants were working different jobs at

  different locations when they were allegedly exposed to asbestos. For example, the

  claimants’ employment ranged from service in a branch of the armed forces to, inter

  alia, pipefitter; warehouseman; longshoreman and engineman; machinist; welder;

  boilermaker; woodworker, or mason and plasterer. Id. at ¶¶ 2, 3, 5, 6, 7, 12, 13, 15,

  17, 20, 27. These jobs were performed at a variety of locations, including Pearl

  Harbor Naval Shipyard aboard various ships; Dillingham Shipyard; the Naval

  Supply Center in Hawaii; or in “private industries in Hawaii and other locations.”

  Id. at ¶¶ 1, 3, 5, 12, 13, 16, 19. Moreover, some claimants were only employed in

  their position on a part-time basis. Id. at ¶¶ 14, 40.

         When the claimants filed their respective lawsuits, they sued different

  defendants. Compare Alapasco, Dkt. No. 42-8 at 51–56 (39 defendants), with

  Cabatbat, id. at 76–81 (28 defendants). Some plaintiffs claimed they suffered from

  mesothelioma, id. at ¶ 87, 6 while others alleged they had developed “asbestos pleural



  complaints, Dkt. Nos. 76, 128. As such, the parties agree that only 13 Plaintiffs connected to 9
  settlements currently have surviving federal RICO claims. Dkt. No. 101-1 at 3 n.1; Dkt. No. 114
  at 24–25; cf. Dkt. No. 128, ¶¶ 6, 14, 16, 21, 32, 43, 48, 53, 54.
  5
    See Dkt. No. 66-1, ¶¶ 3, 55.
  6
    See Cabasug v. Crane Co., 956 F. Supp. 2d 1178, 1180 (D. Haw. 2013).
                                                -4-
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 5 of 25                      PageID #:
                                  6953



  disease and other asbestos-related diseases and injuries to [the] lungs, chest cavity,

  cardiovascular system and other parts of [the] body.” 7 Some asserted spousal claims

  (such as loss of consortium), while others did not. 8 The law of Hawaii applied in

  some of the cases, while admiralty law applied in other cases involving plaintiffs

  who had been aboard vessels in dry dock. 9 Twenty-nine (29) cases were litigated in

  Hawaii state court, Dkt. No. 128, ¶¶ 78–79, 82–83, 84–86, 96, and twenty-seven (27)

  cases were litigated in the U.S. District Court for the District of Hawaii. Id. at

  ¶¶ 91, 93.

         The 56 underlying actions resulted in 56 separate settlement agreements that

  were executed at different times between 2007 and 2015. Id. at ¶¶ 78–79, 82–83,

  84–86, 91, 93, 96. Five (5) settlement agreements were executed between

  October 24, 2007 and October 2, 2008, id. at ¶¶ 78–79, and these claimants allegedly

  relied upon various misrepresentations in:

         (1) Cleaver-Brooks’ June 21, 2007 Master Set of Interrogatories (“June 2007
         Master Interrogatories”), which were intended “to apply to all present and
         future asbestos cases in Hawaii state court,” id. at ¶¶ 75–76 (incorporating
         statements in ¶¶ 68–70); and




  7
    See Thompson v. Crane Co., No. 11-00638 LEK, 2012 WL 1344453, at *2 (D. Haw. Apr. 17,
  2012); Leite v. Crane Co., 868 F. Supp. 2d 1023, 1026 (D. Haw. 2012).
  8
    Compare Aguilar Settlement, Dkt. No. 128, ¶¶ 39, 82(E); Dkt. No. 34-5 at 13 (both spouses
  executed the settlement agreement), with, Almason Settlement, Dkt. No. 128, ¶¶ 3, 79(A); Dkt.
  No. 34-5 at 13 (only the shipyard laborer executed the settlement agreement).
  9
    See Cabasug, 956 F. Supp. 2d at 1190.
                                               -5-
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 6 of 25              PageID #:
                                  6954




        (2) documents produced by Cleaver-Brooks on August 31, 2007, which
        included (i) the transcript for the April 2007 corporate deposition of John
        Tornetta, and (ii) various interrogatory responses, both of which originated in
        other jurisdictions, id. at ¶ 77.

  [collectively hereinafter, the “2007 Discovery Materials”]; see id. at ¶¶ 78–79.

        Twenty-three (23) settlement agreements were executed between April 21,

  2009 and October 8, 2011, id. at ¶¶ 82–86, and these claimants assert that they relied

  upon: (1) misrepresentations in the 2007 Discovery Materials, id. at ¶¶ 76–77; (2)

  false statements made at a January 20, 2009 meet-and-confer for plaintiffs’ motion

  to compel, id. at ¶ 80; and (3) false testimony provided by John Tornetta at his

  February 9, 2009 corporate deposition in the Hawaii State Asbestos Litigation, id. at

  ¶ 81. See id. at ¶¶ 82–86. In one of these settlements, which was executed on May

  6, 2009, the Kahanaoi claimant also allegedly relied on certain misrepresentations

  made in Cleaver-Brooks’ October 13, 2008 document responses in the case. Dkt.

  No. 128, ¶¶ 82(F), 157.

        One (1) settlement agreement was executed on October 14, 2014 in Hawaii

  state court. Id. at ¶ 96. These claimants aver they relied upon: (1) misrepresentations

  in the June 2007 Master Interrogatories, id. at ¶ 76; and (2) Cleaver-Brooks’

  September 11, 2014 document responses in the case, id. at ¶ 95. See id. at ¶ 96.




                                           -6-
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 7 of 25                            PageID #:
                                  6955



         In the underlying cases litigated in federal court, 10 twenty-seven (27)

  settlement agreements were executed between December 6, 2014 and March 5,

  2015, id. at ¶¶ 91, 93, and these plaintiffs claim to have relied upon

  misrepresentations in: (1) documents Cleaver-Brooks produced on April 22, 2013,

  which included the June 2007 Master Interrogatories, id. at ¶ 76, and the transcript

  of John Tornetta’s February 9, 2009 corporate deposition, id. at ¶ 81; and (2)

  Cleaver-Brooks’ discovery responses on February 1, 2013; March 8, 2013;

  December 2, 2013; February 19, 2014; July 17, 2014; and August 6, 2014, id. at ¶

  89. See id. at ¶¶ 91, 93. 11

                                      LEGAL STANDARD

         Federal Rule of Civil Procedure 42(b) permits a court to order a separate trial

  of separate claims or issues “[f]or convenience, to avoid prejudice, or to expedite

  and economize.” The moving party has the burden of establishing at least one of

  these justifications. Clark v. IRS, 772 F. Supp. 2d 1265, 1269 (Haw. 2009); Boone

  v. City of Los Angeles, 522 F. App’x 402, 403 (9th Cir. 2013). A district court has

  “broad discretion” to order separate trials. M2 Software, Inc. v. Madacy Entm’t, 421



  10
     Plaintiffs allege that “all discovery . . . in the federal asbestos cases was through [the] Cabasug
  [case]” because the other cases had been removed to federal court and had been “effectively
  stayed” pending a challenge to the removal on interlocutory appeal to the U.S. Court of Appeals
  for the Ninth Circuit. Dkt. No. 128, ¶¶ 88–89.
  11
     On June 8, 2015, during David Fitch’s deposition as the corporate representative for Cleaver-
  Brooks in the Cabasug case, Fitch “revealed that Cleaver-Brooks had easy access to Technical
  Manuals for all the distillers it manufactured from 1956 to the present.” Dkt. No. 128, ¶ 92.
                                                  -7-
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 8 of 25               PageID #:
                                  6956



  F.3d 1073, 1088 (9th Cir. 2005). In making this determination, relevant factors often

  considered include:

        (1) whether the issues are significantly different from one another; (2)
        whether the issues are to be tried before a jury or to the court; (3)
        whether the posture of discovery on the issues favors a single trial or
        bifurcation; (4) whether the documentary and testimonial evidence on
        the issues overlap; and (5) whether the party opposing bifurcation will
        be prejudiced if it is granted.

  Clark, 772 F. Supp. 2d at 1269. “Courts also consider the complexity of the issues

  and possible jury confusion.” Id.

        It is, therefore, appropriate for a court to order separate trials to avoid “a

  difficult question by first dealing with an easier, dispositive issue,” Danjaq LLC v.

  Sony Corp., 263 F.3d 942, 961 (9th Cir. 2001), or to avoid “potential prejudice and

  confusion” that may result from a jury hearing evidence that is only relevant to

  claims against certain defendants. See Quintanilla v. City of Downey, 84 F.3d 353,

  356 (9th Cir. 1996) (affirming trial court’s decision to bifurcate the trial of the

  individual officers from that of the city, in part, to avoid prejudice because otherwise

  a jury may have awarded plaintiff damages based upon “the strength of evidence

  concerning police dog attacks on others.”). On the other hand, it is inappropriate to

  order separate trials when “the issue of liability is intertwined with the issue of

  damages” and separate trials would result in “confusion and uncertainty” for the

  jury. Miller v. Fairchild Industries, Inc., 885 F.2d 498, 511 (9th Cir. 1989) (citation

  omitted); Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1021 (9th
                                            -8-
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 9 of 25              PageID #:
                                  6957



  Cir. 2004) (holding that the issues of liability for contract damages and punitive

  damages for tortious breach of that contract were appropriately tried together before

  the same jury because “the evidence usually overlaps substantially, [and] the normal

  procedure is to try compensatory and punitive damage claims together . . .” (citation

  and internal quotation marks omitted)).

                                      DISCUSSION

        Defendants ask the Court to order 56 separate trials in this case—one trial for

  each settlement agreement at issue—in order to avoid juror confusion and prejudice

  to Defendants. See Dkt. No. 101, ¶ 4; Dkt. No. 101 at 7–10. Plaintiffs contend that

  any prejudice to Defendants and juror confusion can be “cured” with limiting

  instructions at trial. Plaintiffs therefore insist on a single trial in the interest of

  judicial economy and convenience to the parties. Dkt. No. 114 at 1, 23–24. The

  Court concludes that the nominal efficiency that will result from trying the claims

  together does not outweigh the reality that it would be virtually impossible for a jury

  to compartmentalize the numerous factual and legal differences necessary to fairly

  evaluate the fraud elements of 56 separate settlements. Therefore, for the reasons

  that follow, this case must be tried in 56 separate trials.

        This conclusion is borne out when considering the burden each Plaintiff must

  carry at trial in order to recover damages for fraudulent inducement of their

  respective settlement. “Although [Plaintiffs] have filed their claims jointly, they

                                            -9-
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 10 of 25                          PageID #:
                                   6958



  each have separate claims against [Defendants], and each of their claims must be

  individually established.” Exotics Hawaii-Kona, Inc. v. E. I. du Pont de Nemours &

  Co., 172 P.3d 1021, 1049 (Haw. 2007). Thus, to recover for fraudulent inducement,

  each of the 73 Plaintiffs in this action must establish the following elements at trial:

         (1) a representation of a material fact, (2) made for the purpose of
         inducing the other party to act, (3) known to be false but reasonably
         believed true by the other party, and (4) upon which the other party
         relies and acts to his or her damage.

  Exotics, 172 P.3d at 1042 (emphasis omitted) (quoting Matsuura v. E.I. du Pont de

  Nemours & Co., 73 P.3d 687, 701 (Haw. 2003)).12 To make out such a claim at trial,

  the evidence will be different for each of the 56 settlements at issue.

         1. Plaintiffs Received Different Representations of Material Fact

         With respect to the first element of a fraudulent inducement claim, various

  groups of Plaintiffs received different misrepresentations during discovery.

  Plaintiffs argue that their counsel relied upon the 2007 Master Interrogatories in “all


  12
    As for Plaintiffs’ federal and Hawaii RICO claims, see supra n.4, Plaintiffs must prove: “(1)
  conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity (known as
  ‘predicate acts’) (5) causing injury to plaintiff’s ‘business or property.’” Living Designs, Inc. v.
  E.I. DuPont de Nemours & Co., 431 F.3d 353, 361 (9th Cir. 2005) (citation omitted); cf. State v.
  Bates, 933 P.2d 48, 57 (Haw. 1997) (stating elements under Hawaii RICO); State v. Ontai, 929
  P.2d 69, 74, 76 (Haw. 1996) (noting that the federal and state RICO claims differ only as to the
  requirements relating to interstate commerce and “the Hawaii statute requires only one act of
  racketeering activity,” Haw. Rev. Stat. § 842-1, whereas a federal RICO claim requires a
  “pattern of racketeering activity”). Nonetheless, Plaintiffs may establish their RICO claims and
  their fraudulent inducement claims by presenting the same evidence. See Living Designs, 431
  F.3d at 361–70 (involving claims of fraudulent inducement under Hawaii law and federal RICO
  violations based upon alleged discovery fraud before plaintiffs executed their settlement
  agreements). As such, the Court will address the need for separate trials only insofar as it relates
  to the elements of proof for fraudulent inducement.
                                                 - 10 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 11 of 25                         PageID #:
                                   6959



  56 sets of plaintiffs in this action.” Dkt. No. 114 at 5, 8–9. That may be true based

  upon the TAC, but that is the only commonality across all 56 underlying settlements.

  This is unavoidable due to the timing of particular misrepresentations in relation to

  the different times at which settlements occurred. As a result, any post-settlement

  misrepresentations will be irrelevant to a claim that the settlement was induced by

  fraud.13 This is because, absent clairvoyance, post-settlement misrepresentations

  cannot possibly be material to that Plaintiff’s settlement and that Plaintiff could not

  have relied upon such representations. For example, misrepresentations that John

  Tornetta allegedly made during his February 9, 2009 corporate deposition, Dkt. No.

  101-1, ¶ 81, should not be considered by a jury evaluating any of the five settlements

  finalized between October 24, 2007 and October 2, 2008, id. at ¶¶ 78–79. Similarly,

  any alleged false discovery responses provided in federal court between February

  2013 and August 2014, id. at ¶ 89, are irrelevant to the twenty-three state court

  settlements finalized between April 21, 2009 and October 8, 2011, id. at ¶¶ 82–86.

         Moreover, aside from the different times at which the misrepresentations

  occurred, there are several other reasons why the materiality of the

  misrepresentations will inevitably differ for various Plaintiffs. “The materiality of

  undisclosed information . . . cannot be determined in a vacuum.” Living Designs,


  13
    A post-settlement representation revealing the truth about a pre-settlement discovery
  misrepresentation will, of course, be relevant to a Plaintiff’s fraudulent inducement claim. See
  infra Section (2).
                                                - 11 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 12 of 25             PageID #:
                                   6960



  431 F.3d at 370 (quoting TSA Int’l Ltd. v. Shimizu Corp., 990 P.2d 713, 728 (Haw.

  1999)). “An omitted fact is material if there is a substantial likelihood that, under

  all the circumstances, the omitted fact would have assumed actual significance in

  the deliberations of the reasonable [claimant].” Id. (quoting TSA, 990 P.2d at 728).

  Thus, in this case, any alleged misrepresentation related to distillers would clearly

  be immaterial to any underlying settlement arising from exposure to boiler

  equipment, and vice versa. Thus, contrary to Plaintiffs’ position, the representations

  and the materiality of each statement in the 56 cases would not “substantially

  overlap,” see Dkt. No. 114 at 8, 10; rather, the evidence necessary to establish these

  matters would be predominantly different.

        2. Reasonable Reliance is Unique to Each Plaintiff

        Even if each Plaintiff received the same material, misrepresentations (and they

  did not), the evidence related to the fourth element—“reliance” and “damages”—

  will be widely divergent for each of the 73 Plaintiffs connected to one of the 56

  settlements in question. See Exotics, 172 P.3d at 1042.

        With respect to reliance, “to prevail on a claim of fraudulent inducement, [the]

  plaintiffs must prove that their reliance upon a defendant’s representations was

  reasonable.” Exotics, 172 P.3d at 1029 (quoting Matsuura, 73 P.3d at 701). “Hawaii

  law establishes, however, that reliance upon representations of an attorney is not per

  se reasonable or justified.” Matsuura, 73 P.3d at 703. Rather, “the question of

                                          - 12 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 13 of 25                PageID #:
                                   6961



  whether one has acted reasonably under the circumstances is for the trier of fact to

  determine.” Id. at 701, 704.

             Here, whether a Plaintiff “actually relied upon [Defendants’] representations”

  and whether the reliance was reasonable will be distinct for each Plaintiff. See Living

  Designs, 431 F.3d at 370. A Plaintiff may have indeed settled because they believed

  they lacked the evidence to prove their case at trial. But a Plaintiff also might have

  settled for any number of reasons unrelated to the merits of their case, such as

  immediate financial needs, fear of testifying, or the stress of protracted litigation.

  As such, Defendants are entitled to explore these topics, among others, with each

  Plaintiff in the crucible of cross-examination and a jury determining the truth.

             In the same vein, the truth about certain alleged misrepresentations was

  revealed at different times, undermining the element of reliance for particular

  Plaintiffs.       For instance, the plaintiffs in those underlying cases in federal court

  would have learned on June 8, 2015, during David Fitch’s corporate deposition, that

  “Cleaver-Brooks had easy access to Technical Manuals for all the distillers it

  manufactured from 1956 to the present,” Dkt. No. 128, ¶ 92. Thus, those claimants

  who settled after Fitch’s deposition on June 8, 2015 (i.e., Calvey, Leite, Selitto,

  Rosaldo, Cabasug, Raston, Shimazu, Matsumoto, Capati, and Robinson), 14 would

  hardly be “justified in relying” upon any contrary discovery responses provided


  14
       See Dkt. No. 128, ¶ 91(B), (O), (P), (S); id. at ¶ 93.
                                                     - 13 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 14 of 25                 PageID #:
                                   6962



  before June 8, 2015.          See Exotics, 172 P.3d at 1032. Likewise, on December 3,

  2013, Cleaver-Brooks disclosed that its Water Tech product lines contained

  asbestos, Dkt. No. 128, ¶ 105, and, thus, the twenty-eight plaintiffs who settled after

  December 3, 2013, 15 could not have reasonably relied upon contrary omissions

  before December 3, 2013. Any jury will inevitably be frustrated and confused during

  a single trial for all 56 settlements, as they attempt to sort through these factual

  subtleties on a settlement-by-settlement basis. Of course, Plaintiffs would attempt

  to summarize and present this mass of information in the manner most conducive to

  juror comprehension. But that effort has been difficult enough for this Court in

  adjudicating the motions thus far presented with far fewer facts than would be

  expected at trial.         The same task for a jury would be Herculean and would

  undoubtedly result in prejudice to Defendants. The Court declines to facilitate such

  a result.

            Although Plaintiffs insist that “it was not the 56 individual clients who relied

  upon Cleaver-Brooks’ false discovery answers, but rather the Galiher firm

  attorneys,” and that the “clients did not read Cleaver-Brooks’ interrogatory answers

  or depositions before they signed their releases,” Dkt. No. 114 at 8–10, this is

  relevant only insofar as it concerns the information communicated to Plaintiffs in

  the underlying actions. See Haw. R. Prof’l Conduct 1.4(a)(1)–(2), (6) & cmt. 5


  15
       See Dkt. No. 128, ¶¶ 91, 93, 96.
                                              - 14 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 15 of 25                PageID #:
                                   6963



  (establishing a lawyer’s duty to communicate with a client and ensure they “have

  sufficient information to participate intelligently in decisions,” such as whether to

  settle); Haw. R. Prof’l Conduct 1.2 (a) & cmt. 1 (explaining that the decision

  “whether to settle a civil matter, must be made by the client”). The Galiher firm and

  its attorneys are not Plaintiffs in this action and reliance is not distilled to a unitary

  inquiry simply because “numerous plaintiffs settled their claims based on

  recommendations from one law firm . . .” Dkt. No. 114 at 8. Each of the 73 Plaintiffs

  must “individually” establish his/her reliance upon a misrepresentation and that such

  was reasonable, along with the other elements of his/her fraudulent inducement

  claim. See Exotics, 172 P.3d at 1029, 1042. That will involve essentially the same

  quantum of proof whether the claims are tried together or in 56 separate trials, but

  the latter option is far less likely to overwhelm a jury and result in prejudice to

  Defendants.

        3. Each Plaintiff’s Damages Will Vary Based on Numerous Factors

        That leaves the innumerable differences in the measure of damages for each

  Plaintiff. In a claim for fraudulent inducement of a settlement agreement, the

  measure of a plaintiff’s damages is “the probable amount of settlement in the absence

  of fraud after considering all known or foreseeable facts and circumstances affecting

  the value of the claim on the date of settlement,” minus “the amount in settlement

  already received.” Exotics, 172 P.3d at 1038, 1042 (emphasis added) (citation and

                                            - 15 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 16 of 25              PageID #:
                                   6964



  internal quotation marks omitted); accord Living Designs, 431 F.3d at 368. Thus,

  the damages for each Plaintiff in this case “would be the difference between the fair

  settlement value absent fraud and the amount of the [P]laintiffs’ actual settlement.”

  Exotics, 172 P.3d at 1045; see also Living Designs, 431 F.3d at 364, 368 (“The

  critical consideration is the settlement value of the case on the date settlement was

  reached.”). Whether a defendant’s “fraudulent misrepresentation caused damage to

  the plaintiffs . . . by preventing them from receiving the ‘fair compromise value’ of

  their claims is one upon which the trier of fact must be guided by expert legal

  testimony.” Exotics, 172 P.3d at 1045. In evaluating an underlying settlement,

  relevant factors for a plaintiff’s expert(s) to address include:

        (1) the type of case and difficulty of proof at trial, e.g., rear-end motor
        vehicle collision, medical malpractice, product liability, etc.; (2) the
        realistic approximation of total damages that the plaintiff seeks; (3)
        the strength of the plaintiff’s claim and the realistic likelihood of
        his or her success at trial; (4) the predicted expense of litigation; (5)
        the relative degree of fault of the settling tortfeasors; (6) the amount of
        consideration paid to settle the claims; (7) the insurance policy limits
        and solvency of the joint tortfeasors; (8) the relationship among the
        parties and whether it is conducive to collusion or wrongful conduct;
        and (9) any other evidence that the settlement is aimed at injuring the
        interests of a non-settling tortfeasor or motivated by other wrongful
        purpose.

  Exotics, 172 P.3d at 1044 (emphasis added); see also id. at 1049 (holding that

  because plaintiffs’ experts did not “explain how [defendant]’s conduct affected the

  plaintiffs’ evaluation [of their underlying claim], what each plaintiff claimed as his

  damages in the product liability cases at the time he settled and what he recovered,
                                            - 16 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 17 of 25              PageID #:
                                   6965



  and how the settlement factors would apply to each plaintiff’s case,” plaintiffs failed

  to prove the amount of settlement fraud damages, and, thus, summary judgment in

  favor of defendants was appropriate).

        Here, the complexity involved in determining the issue of damages and the

  factual differences between the value and strength of each Plaintiff’s underlying

  claim counsels in favor of 56 separate trials. Even if every Plaintiff received the

  same (1) misrepresentations (2) of material fact and (3) reasonably relied upon these

  same representations (which, as explained, is not the case here), those

  representations must then be factored into the settlement value of each Plaintiff’s

  underlying asbestos case based on the individual facts of each case. That cannot be

  done on an across-the-board basis. See Exotics, 172 P.3d at 1049. As the facts of

  this case illustrate, there are substantial differences among the various underlying

  claims, including: work history related to asbestos-exposure; the asbestos-related

  disease; the proof of Cleaver-Brooks’ product exposure; the number and identity of

  other defendants in the underlying action; the relative degree of fault of those other

  defendants; the presence or absence of spousal claims; the predicted expense of the

  underlying action; the settlement date and amount with Cleaver-Brooks; the

  settlement amounts with other defendants; and the claimant’s future income.

        If the claims here are grouped together in one trial, a jury would be required

  to engage in the various experts’ analysis regarding the value of the claims for 73

                                           - 17 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 18 of 25                PageID #:
                                   6966



  Plaintiffs connected to one of the 56 underlying settlements, and then the jury must

  compartmentalize this mountain of information so as to fairly determine the damages

  for each Plaintiff on an individual basis. That is a mental exercise that the lay juror

  is ill-equipped to perform, and to impose such a task would give new meaning to the

  phrase “cruel and unusual punishment.” Moreover, it is not feasible to entertain

  bifurcated trials on the issue of liability for particular groups of Plaintiffs (i.e., the

  alleged misrepresentations) followed by 56 separate trials to determine the issue of

  damages because “the issue of liability is intertwined with the issue of damages” and

  separate trials would result in “confusion and uncertainty” for the jury. Miller, 885

  F.2d at 511 (citation omitted); Hangarter, 373 F.3d at 1021. Therefore, the Court is

  convinced the claims in this case must be tried in 56 separate trials.

        The remaining contentions raised by Plaintiffs do not command a different

  result. First, the cases Plaintiffs cite are irreconcilable with the instant action. Dkt.

  No. 114 at 6–7, 12–13, 25. This case does not involve a mere handful of claimants

  joined in one action. See Dowkin v. Honolulu Police Dep’t, No. 10-00087, 2011

  WL 3021784, *2 (D. Haw. July 22, 2011) (three police officers’ related claims of

  discrimination); see Davis v. Mason Cty., 927 F.2d 1473, 1477–80 (9th Cir. 1991)

  (four plaintiffs’ excessive force claims), superseded by statute on other grounds as

  stated in Davis v. City & Cty. of San Francisco, 976 F.2d 1536, 1556 (9th Cir. 1992).

  Nor does this case involve the consolidation of three federal securities cases arising

                                            - 18 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 19 of 25                        PageID #:
                                   6967



  from a Ponzi Scheme. See Dusky v. Bellasaire Investments, No. SACV07-874, 2007

  WL 4403985, *1, *6 (C.D. Cal. Dec. 4, 2007). And the issue presented here is not

  whether to consolidate related federal securities class actions. See Kaplan v.

  Gelfond, 240 F.R.D. 88, 90 (S.D.N.Y. 2007) (eight cases); In re Cendant Corp.

  Litig., 182 F.R.D. 476, 478 (D.N.J. 1998) (“[C]onsolidation is common in federal

  securities class action cases.”). In contrast to the complexity involved here in

  determining each Plaintiff’s damages, the measure of damages for securities fraud

  is, generally speaking, a matter of simple arithmetic. 16 Moreover, this is not a class

  action. Yet Plaintiffs appear to view this case as a de facto class action without ever

  having satisfied Rule 23(a)’s rigorous requirements of “numerosity, commonality,

  typicality, and adequacy of representation.” Wal-Mart Stores, Inc. v. Dukes, 564

  U.S. 338, 349 (2011); Fed.R.Civ.P. 23(a). Plaintiffs across-the-board theory of

  liability and damages is incompatible with the facts of this case.

         Second, Plaintiffs miss the mark in arguing that “testimony about the merits

  or lack thereof, of plaintiffs’ products liability claims are not relevant.” Dkt. No.

  114 at 11 (quoting Matsuura v E.I. duPont deNemours & Co., Nos. 96–01180 SOM–

  LEK, 2006 WL 5249742, *2 (D. Haw. Dec. 21, 2006)). Aside from the fact that



  16
    See, e.g., Dunleavy v. Nadler (In re Mego Fin. Corp. Sec. Litig.), 213 F.3d 454, 462 & n.6 (9th
  Cir. 2000) (explaining that out-of-pocket damages equal “the difference between the price [paid]
  ($5/share) and [the] value ($1/share) of the stock on the date of purchase,” meaning the plaintiff
  is entitled to damages in the amount of “$4 per share”); Arrington v. Merrill Lynch, Pierce,
  Fenner & Smith, Inc., 651 F.2d 615, 621 (9th Cir. 1981).
                                                - 19 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 20 of 25             PageID #:
                                   6968



  Plaintiffs rely on non-binding precedent, the proposition for which Plaintiffs cite

  Matsuura, 2006 WL 5249742, *2, is no longer good law in light of the Hawaii

  Supreme Court’s more recent decision in Exotics. In that case, the court was

  emphatically clear that “one factor among many relevant factors in determining the

  fair compromise value of a particular claim on the date of settlement is the validity

  -- or lack thereof -- of the plaintiffs’ claim for damages at the time of trial.”

  Exotics, 172 P.3d at 1046 (citation omitted). As noted, this inquiry will not be the

  same for each Plaintiff.

        Third, the problems inherent in holding a single trial are not remedied simply

  because “Plaintiffs plan on using one or two experts to testify as to the amount of

  damages for all 56 Plaintiffs.” Dkt. No. 114 at 2. Nor does it make any difference

  that “the underlying theory and testimony on how each case is valued” might be

  consistent “across all 56 cases.” Id. at 11. By these standards, any number of

  claimants asserting the same cause of action could join in a lawsuit and split the tab

  on a single trial. But that is not the law. The fact remains that Plaintiffs’ experts

  must still testify as to “how the settlement factors would apply to each plaintiff’s

  case.” Exotics, 172 P.3d at 1049 (emphasis added). Similarly, to the extent there

  will also be overlapping testimony from the attorneys (e.g. DeRobertis and

  Waxman) regarding their reliance on Defendants’ representations, Dkt. No. 114 at

  10–11, this testimony (repetitive as it may be) will still have to be provided with

                                          - 20 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 21 of 25               PageID #:
                                   6969



  respect to each Plaintiff. See, e.g., Exotics, 172 P.3d at 1029, 1042; supra Section

  (2). And, moreover, discovery costs will not increase by virtue of conducting 56

  separate trials because Cleaver-Brooks has agreed to consolidated discovery to the

  extent it is practical. See Dkt. No. 101-1 at 18; Dkt. No. 114 at 13. Plaintiffs elected

  to proceed in this single action and undoubtedly would have incurred exponentially

  greater discovery costs had they filed in any other manner.

        Fourth, contrary to Plaintiffs’ position, the state of the law is a relevant

  consideration in the value of a settlement. Exotics, 172 P.3d at 1044. The parties

  argue at length about the legal differences, if any, between asbestos torts under

  maritime law and state law with respect to the standard for causation; caps on

  punitive damages; and the availability of punitive damages or compensation for loss

  of consortium if the claimant is a “seafarer,” and the parties dispute whether the

  settlement value of each case would be affected by these differences in each case.

  Dkt. No. 101-1 at 11–13; Dkt. No. 114 at 14–20. Plaintiffs, however, contend that

  any substantive differences between state and maritime law are irrelevant in this

  fraud case because “Cleaver-Brooks not only never actually made the arguments

  about maritime law it now makes, but it also never even raised them informally in

  negotiations” and “likewise never pursued, and certainly never received, any ruling




                                           - 21 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 22 of 25                        PageID #:
                                   6970



  actually imposing any of the limits . . . it now raises.” Dkt. No. 114 at 20–21. 17

  Plaintiffs misunderstand Exotics. “[T]he compromise range of a claim will be

  different at different points in time based upon what is known, or reasonably

  foreseeable, at the time of the compromise, including the state of the law.” Exotics,

  172 P.3d at 1044 (emphasis added). A party may never express such a concern,

  including during negotiations with opposing counsel, but the state of the law may

  still have factored into the parties’ reasons for settling. Rather than risk an adverse

  determination on what perhaps may have been an unsettled legal issue, for instance,

  a plaintiff may have agreed to settle based, in part, on discussions of the law with

  his/her own counsel. Id.; Carson v. Am. Brands, 450 U.S. 79, 87 (1981) (observing

  that parties settle “to avoid the costs and uncertainties of litigation.”).                  This

  underscores the necessity of separate trials.

         For similar reasons, even if Cleaver-Brooks or Plaintiffs had not discovered

  certain facts at the time of settlement, these facts could be relevant because a jury,

  guided by expert opinion, must consider “all known or foreseeable facts and

  circumstances affecting the value of the claim on the date of settlement.” Exotics,

  172 P.3d at 1038, 1042 (emphasis added). In each of the 56 settlements, each party

  had to consider the risk that the other party would discover adverse, undisclosed



  17
    Plaintiffs acknowledge that at least some of these legal differences “would theoretically have
  affected [the] value” of some cases. See Dkt. No. 114 at 21.
                                                - 22 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 23 of 25               PageID #:
                                   6971



  facts if the case did not settle and discovery continued. “[T]he agreed upon amount

  undoubtedly [was] not the ‘best case scenario’ for either side, but rather [it was] a

  compromise of their respective positions to avoid the multiple risks of trial where

  they might face their ‘worse case scenario.’” Id. at 1044. As a result, “there is no

  reason, at least in theory, why a satisfactory settlement could not amount to a

  hundredth or even a thousandth part of a single percent of the potential recovery.”

  Id. at 1045 (quoting City of Detroit v. Grinnell Corp., 495 F.2d 448, 455 n.2 (2d Cir.

  1974)). Therefore, because this case may involve facts that were not discovered in

  the underlying actions, the factual differences pertaining to each case could be even

  greater than anticipated.

        Lastly, the prejudice to Defendants and juror confusion explained above

  cannot simply be “cured” with limiting instructions at trial, as Plaintiffs argue. Dkt.

  No. 114 at 23–24. “The naive assumption that prejudicial effects can be overcome

  by instructions to the jury . . . all practicing lawyers know to be unmitigated fiction

  . . . .” Bruton v. United States, 391 U.S. 123, 129 (1968) (quoting Krulewitch v.

  United States, 336 U.S. 440, 453 (1949) (Jackson, J., concurring)). Although there

  is an “almost invariable assumption . . . that jurors follow [a court’s] instructions,”

  see Richardson v. Marsh, 481 U.S. 200, 206 (1987), there are times when “the risk

  that the jury will not, or cannot, follow instructions is so great, and the consequences

  of failure so vital to the defendant, that the practical and human limitations of the

                                           - 23 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 24 of 25                PageID #:
                                   6972



  jury system cannot be ignored.” Id. at 207 (quoting Bruton, 391 U.S. at 135–36);

  see Estate of Diaz v. City of Anaheim, 840 F.3d 592, 603 (9th Cir. 2016) (holding

  district court should have bifurcated the case because limiting instruction was

  insufficient to mitigate prejudice). Such is the case here. If Plaintiffs’ claims are

  tried together, the Court would need to issue limiting instructions to the jury

  regarding compartmentalization that they would not even begin to be able to

  implement. See Bruton, 391 U.S. at 132 n.8 (a “recommendation to the jury of a

  mental gymnastic which is beyond, not only their powers,” but that of any person,

  makes little sense) (citation and internal quotation marks omitted). 56 separate trials

  are the only way to truly avoid asking the jury to perform tasks that they cannot

  reasonably do and avoid prejudicing Defendants.

        In sum, this case bears all the hallmarks that counsel in favor of 56 separate

  trials: (1) the issues across the underlying cases are significantly different from one

  another; (2) the issues are complex; (3) the documentary and testimonial evidence

  on the issues will be substantially different; (4) the claims will be tried before a jury;

  (5) discovery costs will not significantly increase as a result of separate trials; and

  (6) each Plaintiff will still have his/her day in court. See Clark, 772 F. Supp. 2d at

  1269. On the other hand, a single trial for all 56 settlements would undermine the

  focus of the trier of fact, confuse the issues, and prejudice Defendants. Accordingly,




                                            - 24 -
Case 1:19-cv-00089-DKW-WRP Document 138 Filed 06/08/20 Page 25 of 25                        PageID #:
                                   6973



  the Court concludes that this case must be tried in 56 separate trials—one for each

  settlement at issue.18


                                         CONCLUSION

         For the reasons set forth herein, Defendants’ Motion for 56 Separate Trials,

  Dkt. Nos. 101, 105, is GRANTED.

         IT IS SO ORDERED.

         DATED: June 8, 2020 at Honolulu, Hawai‘i.




  Terry N. Agena, et al. v. Cleaver-Brooks, Inc., et al.; Civil No. 19-00089-DKW-RT;
  ORDER GRANTING DEFENDANTS’ MOTION FOR SEPARATE TRIALS




  18
    Of course, the Court is not unmindful of the burden that 56 trials would place on all concerned,
  including the Court. Trial, however, is not scheduled to begin until July 2021. Counsel have
  already advised that they are busily working on settlements, one of which has already been or
  nearly been achieved. In other words, the posture of this case is very likely to be markedly
  different when trial comes. This Order is therefore without prejudice to proposals from any party
  concerning how best to efficiently try this case as July 2021 nears.
                                                - 25 -
